DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 4/29/2019 is accepted and entered. Accordingly, the abstract and specification are amended, claims 1-27 are canceled, and claims 28-65 are added.
Claims 28-65 are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 (Fig. 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-49, 56-60, and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 43-44, 56, and 59-60, claim 43 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 44, 56, 59-60, 63, and 66
Regarding claims 46-49, claim 46 recites “a method comprising: using the device as claimed in claim 28….” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Regarding claims 57 and 58
Regarding claims 64 and 65, claim 64 recites “a method comprising: using the radiation detector as claimed in claim 62….” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 66, the claim recites “a method comprising: using the system as claimed in claim 63….” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-35, 50-51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (EP 2599621 A1, hereinafter Ito; pub. Jun. 5, 2013). 
Regarding claim 28, Ito teaches a device (Fig. 3) comprising a network comprising a first material (17) for transporting positive electrical charges, and a second material (18) for transporting negative electrical charges, the first and second materials being dispersed within the network to form a plurality of electrical junctions [0273-0274]; and a plurality of nanoparticles (13) dispersed within the network [0301], wherein said nanoparticles have at least one dimension larger than twice an exciton Bohr radius for said nanoparticles and at least one dimension less than 100nm [0301; 0306-0307], and wherein, in use, said nanoparticles convert incoming radiation into free positive and negative electrical charges for transportation by said first and second materials respectively [0310].
Regarding claim 29, Ito teaches the device as claimed in claim 28, wherein said nanoparticles attenuate the incoming radiation [0300-0301].
Regarding claim 30, Ito teaches the device as claimed in claim 28, wherein said nanoparticles convert said radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0264-0279; 0300-0302].
Regarding claim 31, Ito teaches the device as claimed in claim 28, wherein said nanoparticles have at least one dimension between 20nm and 100nm [0301; 0306-0307].
Regarding claim 32, Ito teaches the device as claimed in claim 28, wherein said nanoparticles have an atomic number of at least 45 [0301].
Regarding claim 33
Regarding claim 34, Ito teaches the device as claimed in claim 28, wherein the first and second materials are organic semiconductors [0291-0295].
Regarding claim 35, Ito teaches the device as claimed in claim 28, wherein said network is a bulk heterojunction [0264-0267].
Regarding claim 50, Ito teaches a method comprising: dissolving semiconductors in one or more organic solvents to form a first material (17) suitable for transporting positive electrical charges and a second material (18) suitable for transporting negative electrical charges [Fig. 3; 0310-0319]; and adding a plurality of nanoparticles to said dissolved semiconductors to form a matrix [0301], wherein said nanoparticles each have at least one dimension larger than twice an exciton Bohr radius for said nanoparticles and at least one dimension less than 100nm [0301; 0306-0307]. 
Regarding claim 51, Ito teaches the method as claimed in claim 50, further comprising applying the matrix to a substrate (11).
Regarding claim 54, Ito teaches the method as claimed in claim 50, wherein, in use, said nanoparticles convert incoming radiation into free positive and negative electrical charges for transportation by said first and second materials respectively [0310].
Claims 28-32, 34, 36, 38-40, 43-49, 55-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberg (US 2009/0179055, hereinafter Weinberg; filed May 19, 2008).
Regarding claim 28, Weinberg teaches a device (Figs. 9-10) comprising: a network comprising a first material for transporting positive electrical charges and a second material for transporting negative electrical charges, the first and second materials being dispersed within 
Regarding claim 29, Weinberg teaches the device as claimed in claim 28, wherein said nanoparticles attenuate the incoming radiation [0056-0058].
Regarding claim 30, Weinberg teaches the device as claimed in claim 28, wherein said nanoparticles convert said radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0057].
Regarding claim 31, Weinberg teaches the device as claimed in claim 28, wherein said nanoparticles have at least one dimension between 20 nm and 100 nm [0075-0082].
Regarding claim 32, Weinberg teaches the device as claimed in claim 28, wherein said nanoparticles have an atomic number of at least 45 [0080].
Regarding claim 34, Weinberg teaches the device as claimed in claim 28, wherein the first and second materials are organic semiconductors [0090].
Regarding claim 36, Weinberg teaches the device as claimed in claim 28, wherein said radiation comprises gamma rays [0057].
Regarding claim 38
Regarding claim 39, Weinberg teaches the radiation detector as claimed in claim 38, further comprising a current measuring device [0102].
Regarding claim 40, Weinberg teaches the radiation detector as claimed in claim 38, further comprising a voltage source [0102].
Regarding claim 43, Weinberg teaches a system comprising a plurality of radiation detectors as claimed in claim 38 [0028]. 
Regarding claim 44, Weinberg teaches the system as claimed in claim 43, wherein at least some of the plurality of radiation detectors are configured to detect different types of radiation and/or to identify different energies of a particular radiation [0077].
Regarding claim 45, Weinberg teaches the radiation detector as claimed in claim 38, wherein the radiation detector is integrated either on a rigid backing or a flexible backing [0083].
Regarding claim 46, Weinberg teaches a method comprising: using the device as claimed in claim 28 to convert incoming radiation into free positive and negative electrical charges; and recording a characteristic generated by the positive and negative electrical charges [0029].
Regarding claim 47, Weinberg teaches the method as claim in claim 46, further comprising converting the incoming radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0057].
Regarding claim 48
Regarding claim 49, Weinberg teaches the method as claimed in claim 46, further comprising converting the recorded characteristic into an estimate of a level of radiation [0108].
Regarding claim 55, Weinberg teaches the device as claimed in claim 29, wherein said nanoparticles convert said radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0057].
Regarding claim 56, Weinberg teaches the system as claimed in claim 44, wherein the or each radiation detector is integrated either on a rigid backing or a flexible backing [0083].
Regarding claim 57, Weinberg teaches a method comprising: using the radiation detector as claimed in claim 38 to convert incoming radiation into free positive and negative electrical charges [0057]; and recording a characteristic generated by the positive and negative electrical charges [0029].
Regarding claim 58, Weinberg teaches the method as claimed in claim 57 comprising integrating the or each radiation detector on a rigid backing or a flexible backing [0083].
Regarding claim 59, Weinberg teaches the method comprising: using a system as claimed in claim 44 to convert incoming radiation into free positive and negative electrical charges [0057]; and recording a characteristic generated by the positive and negative electrical charges [0029].
Regarding claim 60, Weinberg teaches the method as claimed in claim 59 comprising integrating the or each radiation detector either on a rigid backing or a flexible backing [0083].
Regarding claim 61, Weinberg teaches the device as claimed in claim 28, wherein said radiation comprises gamma rays for radiation nanoparticle interaction events, and the 
Regarding claim 62, Weinberg teaches a radiation detector (Figs. 9-10) comprising: a first electrode (28); a second electrode (30); and the device as claimed in claim 61 sandwiched between the first and second electrodes (12, 58, 56).
Regarding claim 63, Weinberg teaches a system comprising a plurality of radiation detectors as claimed in claim 62 [0028], at least some of the plurality of radiation detectors are configured to detect different types of radiation and/or to identify different energies of a particular radiation [0077], wherein the or each radiation detector is integrated either on a rigid backing or a flexible backing [0083].
Regarding claim 64, Weinberg teaches the method comprising: using the radiation detector as claimed in claim 62 to convert incoming radiation into free positive and negative electrical charges [0057]; and recording a characteristic generated by the positive and negative electrical charges [0029].
Regarding claim 65, Weinberg teaches the method as claimed in claim 64 comprising integrating the or each radiation detector either on a rigid backing or a flexible backing [0083].
Regarding claim 66, Weinberg teaches the method comprising: using the system as claimed in claim 63 to convert incoming radiation into free positive and negative electrical charges [0057]; recording a characteristic generated by the positive and negative electrical charges [0029]; and integrating the or each radiation detector either on a rigid backing or a flexible backing [0083].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 36, 38-40, 45, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Weinberg.
Regarding claim 36, Ito teaches the device as claimed in claim 28. However, Ito does not teach said radiation comprises one or more of alpha particles, beta particles, neutrons, x-rays, and gamma rays. Weinberg teaches a radiation detection assembly, wherein said incoming radiation comprises gamma rays or neutrons [0057]. Weinberg further teaches incoming gamma radiation is expected to interact with primarily the nanoparticles rather than the host material, and using different materials depending on the radiation being detected [0056-0057]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the device using incoming radiation, as taught by Ito, wherein the incoming radiation is neutrons or gamma rays, as taught by Weinberg, for the benefit of having incoming radiation interacting with the nanoparticles instead of the host material.
Regarding claim 38, Ito teaches a radiation detector (Fig. 3) comprising: a first electrode (13); and a second electrode (12); and a device sandwiched between the first and second electrodes. However, Ito teaches the first electrode also functions as the plurality of nanoparticles in claim 28, rather than as a separate external electrode to the device. Weinberg teaches a radiation detector (Fig. 1) a first electrode (28) and a second electrode (30); and a device sandwiched between the first and second electrodes [0058]. Weinburg further teaches 
Regarding claim 39, Ito as adapted above teaches the radiation detector as claimed in claim 38, further comprising a current measuring device [0274].
Regarding claim 40, Ito as adapted above teaches the radiation detector as claimed in claim 38, further comprising a voltage source [0274].
Regarding claim 45, Ito as adapted above teaches the radiation detector as claimed in claim 38, wherein the radiation detector is integrated either on a rigid backing or a flexible backing (Fig. 3: 11).
Regarding claim 53.
Claims 37 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Regarding claim 37, Ito teaches the device as claimed in claim 28. However, Ito does not specifically teach the dimensions and/or material are selected depending on a form of radiation intended to be detected by the device. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to select dimensions and/or material depending on a form of radiation intended to be detected by the device, since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 52, Ito teaches the method of claim 51, however does not explicitly teach the method in which the matrix is applied to the substrate. However, Ito does teach that in the formulation of various layers, there is no restriction in the coating method to be used, and cites examples such as: ink-jet printing, gravure printing, spray coating, and spin coating [0317; 0077]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the matrix to the substrate using one of the coating methods as taught by Ito, since Ito states in paragraph [0077] and [0317] for the formulation of various layers in the matrix, that there is no restriction in the coating method to be used, and that an appropriate coating method may be arbitrarily adopted.
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Weinberg as applied to claim 38 above, and further in view of Acquista et al. (US 2014/0275928, hereinafter Acquista; filed Mar. 17, 2014).
Regarding claim 41, Ito as adapted above teaches the radiation detector as claimed in claim 38. However, Ito does not explicitly teach the detector further comprises a wireless transmitter that enables real time data transmission to a remote computer. Acquista teaches a detection system comprising a wireless transmitter that enables real time data transmission to a remote computer [0086]. Acquista further teaches the benefit of use with a portable computer [0053]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the radiation detector, as taught by Ito as adapted above, with the detection system comprising a wireless transmitter that enables real time data transmission to a remote computer, as taught by Acquista, the benefit of being able to use a portable computer.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Acquista.
Regarding claim 41, Weinberg teaches the radiation detector as claimed in claim 38. However, Weinberg does not explicitly teach the detector further comprises a wireless transmitter that enables real time data transmission to a remote computer. Acquista teaches a detection system comprising a wireless transmitter that enables real time data transmission to a remote computer [0086]. Acquista further teaches the benefit of use with a portable computer [0053]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the radiation detector, as taught by Weinberg, with the detection system comprising a wireless transmitter that enables real time data transmission to a remote .
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Weinberg as applied to claim 38 above, and further in view of Shoji et al. (US 6,969,861, hereinafter Shoji; filed Sep. 27, 2002). 
Regarding claim 42, Ito as adapted above teaches the radiation detector as claimed in claim 38. However, Ito does not teach the detector further comprises a display for indicating radiation levels. Shoji teaches a radiation detector comprising a display for indicating radiation levels (col. 2, lines 51-64). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the radiation detector, as taught by Ito as adapted above, with a detector comprising a display for indicating radiation levels, as taught by Shoji, for the benefit of having a way of viewing the received data.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Shoji. 
Regarding claim 42, Weinberg teaches the radiation detector as claimed in claim 38. However, Weinberg does not teach the detector further comprises a display for indicating radiation levels. Shoji teaches a radiation detector comprising a display for indicating radiation levels (col. 2, lines 51-64). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the radiation detector, as taught by Weinberg, with a detector comprising a display for indicating radiation levels, as taught by Shoji, for the benefit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884